This suit was brought by defendants in error against plaintiffs in error to try title to a tract of land in Hartley County. The defense was upon the ground that land had been assessed for taxes against unknown owners and suit had been brought thereon against the unknown owners and judgment had been rendered for the taxes with an order of sale of the land for the payment; and that it had been sold under execution and that defendant Oaks had become the purchaser and had sold to his codefendant Nunley. The land was patented to the heirs of Jackson Davis and the patent was recorded in Hartley County. Eliza McCullough inherited one-fifth of the survey and conveyed the same to E.A. Blanton. The deed was recorded also in Hartley County. Perry Davis inherited a one-fifth undivided interest in the survey which upon his death passed to Laura White and W.P. Davis, who conveyed 75 acres thereof to Blanton. This deed was also recorded in Hartley County. At a former day of this term, we held that an owner who holds land under a recorded chain of title can not be properly called "an unknown owner" and that hence he could not be considered a party to the suit and was not bound by the judgment. (Scales v. Wren, ante, p. 304.) There was in this case a decree of partition rendered in the Cooke County District Court between the heirs of Jackson Davis and others, holding the interest of such heirs, which decree of partition was duly recorded in the office of the clerk of the County Court of Hartley County. An inspection of this record would have revealed the fact that E.A. Blanton, Laura White and W.P. Davis were the owners of the land in controversy and hence that they were not unknown owners and hence were not parties to the suit of the State of Texas against the unknown owners of the land.
There are other assignments of error in the application which we have considered without finding any error.
Therefore the judgment of the Court of Civil Appeals is affirmed.
Affirmed.